Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 1 of 29

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Commonwealth of Pennsylvania,
By Attorney General Josh Shapiro

Plaintiff,

Vv.

Navient Corporation, et ai.,

Defendants.

Case No. 3:CV-17-01814-RDM
(Hon. Robert D. Mariani)

Nee Ne Ne Nee” ee”

) DEFENDANTS’ MOTION FOR
) JUDGMENT ON THE PLEADINGS

)
) Electronically Filed

)

DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF
MOTION FOR JUDGMENT ON THE PLEADINGS

Daniel T. Brier

Myers, Brier & Kelly, LLP
425 Spruce Street, Suite 200
Scranton, PA 18503

Jennifer Levy

Patrick Brown

Kirkland & Ellis LLP

1301 Pennsylvania Avenue, NW
Washington, DC 20004

Michael Shumsky

Hyman, Phelps & McNamara, P.C.
700 Thirteenth Street, NW, Suite 1200
Washington DC 20005

Counsel for Defendants Navient Corporation and Navient Solutions, LLC
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 2 of 29

TABLE OF CONTENTS
Page
INTRODUCTION .j.....ceccccesssecesnecesserersnseesscneeersssneesonsseecenssescssseeeceseaeeeesanesesneeesseeeees I
STANDARD OF REVIEW.........ccsccessecssseecssseneccssseesecssescesssesenssseeceesseeecsnneseesseeesees 5
ARGUMENT. ......cccccscccsseccesecsseessscersaeesseeesaesesseeceeasesssaesesssessssenseecsnaressseeeeseseseeeagees 5

I. The “Allegation-by-Allegation” Review Required By The Third
Circuit Demonstrates That Portions Of Counts II and IV Are Preempted
By Federal Law. .0....:cecsccsscceccessenseeeessecesesssesseceseessecsscssesseessessseeneeeseeeeeenesseenees 5

If. Navient Is Entitled To Judgment On Counts II, V, VU, and IX Because
12 U.S.C. § 5552(a)’s Purported Delegation Of Executive Power To
State Attorneys General Is Unconstitutional... cc ceessesssesseeseessesseeseneens 11

Ill. Navient Is Entitled To Judgment On Counts I, IV, and V Because The
Pleadings Concede The Challenged Conduct Ceased Years Ago And
Admit There Is No Likelihood Of Recurrence. .........c::ccccccccccesesesensneeeeereees 15

CONCLUSION 0... eeeceesrereseessseenssecesecesssceseussesesesseeeessusesseeeeseeeensasessneeseneesseeenses 21
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 3 of 29

TABLE OF AUTHORITIES
Page(s)

Cases
Ashcroft v. Iqbal,

556 U.S. 662 (2009)... ceseccesscseesserseeesecseesseesscessesecssessssessessseeseeeseensesseseresnsenaeenes 5
Behar v. Pa. DOT,

791 F. Supp. 2d 383 (M.D. Pa. 2011) occ ceescssssseeseeeseeseeneeneeeseetesersneeneeneeres 5
CFPB vy. Navient Corp.,

No. 3:17-CV-101, 2017 WL 3380530 (M.D. Pa. Aug. 4, 2017)... ceesesseseeseees 18
Commonwealth of Pennsylvania v. Navient Corp.,,

967 F.3d 273 (3d Cir. 2020) ce eeeesesceesersetsseesscssessessessessessseesneesaees 1, 2, 6, 12, 13
Crown Castle NG East LLC v. Pa. PUC,

—_A3d___, 2020 WL 4152006 (Pa. July 21, 2020)... ecceeseseseeseeteneeennes 20
Free Enterprise Fund v. Public Company Accounting Oversight Bd.,

561 U.S. 477 (2010) ..ceeeeescscseseesseeeeceseessecseceseseseesevsseecssssscessserseeeseneesneeeseensenaees 13
FIC v. Shire Viropharma, Inc.,

917 F.3d 147 (3d Cir. 2019) ee eessseeesceseseesssseesscsecsssseseseseeesaeenseessesenees 22, 23
In re Burlington Coat Factory Sec. Litig,

114 F.3d 1410 (3d Cir. 1997)... ee eecenecssesssesscesenscnsessensscsseensecsesesseeseeeseeneesseens 8
In re Rockefeller Ctr. Props. Inc. Sec. Litig.,

184 F.3d 280 (3d Cir. 1999) oe ceeesecerecsscesesecssessssesssesssessscseeenseenseeeeesesseensees 8

New York v. Pennsylvania Higher Education Assistance Agency [PHEAA],
No. 19-cv-9155, 2020 WL 2097640 (S.D.N.Y. May 1, 2020) oo... eeceseeseeeees 9, 10

Pennsylvania v. TAP Pharm. Products, Inc.,
36 A.3d 1997 (Pa. Commw, Ct. 2011 ee ceeccsscersscneeeseseseeteeenesenneeees 18, 19, 21

Revell v. Port Auth. of N.Y. & N.S,
598 F.3d 128 (Gd Cir. 2010) eee eeeeeeesersseesessecnscseessesssceesessecseecnsseeessseneeeneenes 5

Seila Law LLC v. CFPB,
140 S. Ct. 2183 (2020) oo. ececeseereesecneeceeereenseesseseenseseeseeserees 3, 12, 13, 14, 15, 17

il
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 4 of 29

Seminole Tribe of Fla. v. Florida,
517 U.S. 44 (1996) oe ecceceseeeeesecseesseessesscseessesssssessecseesseseseesecneseessnesssesseenseneensey 14

Shaw v. Digital Equipment Corp.,
82 F.3d 1194 (Ast Cir, 1996) oe eeccecsneesecsseeseesscesseseessssseessscneesssessesesereeesentens 8

United States ex rel. Petratos v. Genentech Inc.,
855 F.3d 481 (3d Cir, 2017)... eee eeeeeescessesesseessecnsesseeneesnscneessesseessesnecneessesteeenes 20

United States v. Armstrong,
517 U.S. 456 (1996) wo. ecccccscecseceeeeeeneesesseesscesecnsssesssssesseesecseceeseeseessesessessesseesees 12

United States v. W.T. Grant Co.,
345 U.S. 629 (1953) ...ecesccsccssestsesecsnscsneerecesseesesesessecsscssseseeesscneeesesseessseneenes 4,17, 21

Williams v. Runyon,
130 F.3d 568 (3d Cir. 1997 wee eee eeeeseesseesseeesesscssnesseeseensreseeaseneessesesseesaeeseessees 20

Constitutions, Regulations, Rules and Statutes

1 Pa. Const. Stat. § 1921(b) (1972)... .eeeeessessecseeeessesssesscseessessseseesseeeesesenseeesenes 20
1 Pa. Const. Stat. § 1921(c)(5) (1972)... ee eeseseseeesctserssscsreceseecsseeneeeseeeneesseaeenees 20
12 U.S.C. § 5491 (C).ececcesscsseseeseerersecsecesesecssaesseecesesscnsessessessessesssesessesseeneeneeneeneseney 16
12 U.S.C. § 5496(a) ...ccecccccsesceteesseserseesseesecsensessessesssssenseesscseesscnessecseeeeeeneenteneeseey 14
12 U.S.C. § 5496(D) occ ccceseecseceeeseesreesseeseesessesnecseesessessessesseeasesecseeseenessessessesareneey 14
12 U.S.C. § 5496 aD)... cececceesesseereeseereceesseesscneessensessessecsessecsecseensenessesnesaeesesseeneensey 16
12 U.S.C. § 5531(a) cececccccscsessesceceererseessesseeesseeessseessessssssssssssenessessecessessesseeneenecstey 18
12 U.S.C. § 5552(8) ce cccccsscssesserecesecreeeseeeneresseeseessscseereseeneaeens 3, 4, 12, 13, 15, 16, 17
20 ULS.C. § 1094 (€)(5) ..eeececssseneesccseceeeeseesecsecesecsecsessessesseesesecseceeseesessseseesesseeneesees 16
20 U.S.C. § 10982 vc cecccescccessesseeeeesececeeseesecserssessessessessessessessecnsesseseensssesseeneeneses 5, 6
34 CLFLR. § GOL.21(C)(5) .cceeececcssesccscesserscessessssesssesssessensenseseseeseensenecneceseesneeseees 16
34 CLE.R. § 682.215 (€)(B)G).. ce ececsesseesecsecsseessesscsscsessecsscsecsecsscsacerseeseesseeseeeenressens 17
73 Pa. Cons. Stat. § 201-4 (1978)... cececeseeeeseesseeseenssensessecescsserseseseenesesseneseaees 20, 24
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 5 of 29

Fed. R. Civ. P. 12(D)(6) occ ccescescssscceseceseesseceseecsecsaeceeessneesseesseessaeessecsseenseessenensseeesags 5
Fed. R. Civ. P. 12(C)..ccceecessecsssecesnecesneeesseeesaeceeecsseessneeeesseesessssessseceesessesvsseseneeas 1,5

Federal Perkins Loan Program, Federal Family Education Loan Program, and
William D. Ford Federal Direct Loan Program,

77 Fed. Reg. 66,088 (Nov. 1, 2012)... eeeesesressecessseeseesseeessecessscsesereseneeseseeneeees 19
Pub. L. No. 110-315, § 493, 122 Stat. 3078 (Aug. 14, 2008)... ee eeeeeeeeeeeeens 18
ULS. CONST. Art ID, § 1 ee eeccccccceessenececessencecesnneeeceronsseneeseecessseeeesseessensacossnees 11,12
U.S. CONST. Art IL, § 3. cecceecesceessecssessecssecseeensessessnecessessaesessecsseesseeeseerseenseeenes 11, 12

iv
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 6 of 29

INTRODUCTION

Defendants Navient Corporation and Navient Solutions, LLC (together
“Navient”) respectfully seek entry of judgment on the pleadings as to Counts I, III,
IV, V, VIL, and IX of the Complaint. See Fed. R. Civ. P. 12(c) (“After the pleadings
are closed—but early enough not to delay trial—a party may move for judgment on
the pleadings.”). And in accordance with the Third Circuit’s instruction that this
Court should “conduct a closer, allegation-by-allegation, assessment of [the
Complaint’s claims] in the first instance in accord with this opinion,” see
Commonwealth of Pennsylvania v. Navient Corp., 967 F.3d 273, 292 (3d Cir. 2020),
Navient likewise seeks entry of judgment as to discrete portions of Count II.

Three principal arguments support the requested relief. First, the Third
Circuit’s recent opinion makes clear that the Higher Education Act preempts key
portions of the state-law loan-servicing claims in Counts II and IV. It held that the
Commonwealth’s claims can proceed only “[t]o the extent these allegations hold
Navient accountable for its affirmative misconduct” and, therefore, that “[t]he
Commonwealth cannot fault Navient for failing to provide consumers with more
information about IDR plans or recertification” unless those claims also are tied to
an alleged “affirmative misrepresentation.” 967 F.3d at 291. Given this new
standard for determining whether the Commonwealth’s claims are preempted, the

Third Circuit indicated “that on remand (especially if Navient again moves for
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 7 of 29

dismissal) the District Court may need to conduct a closer, allegation-by-allegation,
assessment of which claims in the Commonwealth’s complaint are based on
affirmative misrepresentations and which are possibly based on failures of
disclosure. It would need to do so in the first instance in accord with this opinion.”
Id, at 292.

Faithful application of the Third Circuit’s decision at a minimum requires this
Court to enter judgment for Navient on the claims pleaded in Count II ¥ 177(b)
(alleging Navient violated Pennsylvania’s Consumer Protection Law (“CPL”)
simply because the Company “failed to meaningfully disclose to borrowers
struggling to make their payments that the federal government offers IDR plans”);
Count IV ¥ 184(b) (alleging Navient violated the CPL because it did not disclose
every possible “consequence a borrower will face in failing to submit a timely
income driven repayment plan recertification”); and Count IV § 184(c) (alleging
Navient violated the CPL solely because its email communications regarding
renewal “included no information about the purpose or contents of the notice in the
subject line or body of the email”). Each of those stand-alone claims faults Navient
for not disclosing information about federal student loans—not for affirmatively
misrepresenting something about those loans. And precisely because the
Commonwealth has pleaded these claims as free-standing violations of the CPL

(rather than as factual assertions supporting alleged affirmative misrepresentations),
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 8 of 29

Navient is entitled to judgment as a matter of law on these pure non-disclosure
claims.

Second, the Supreme Court’s recent decision in Seila Law LLC v. CFPB
makes clear that Pennsylvania cannot lawfully enforce the federal Consumer
Financial Protection Act (“CFPA”) in this litigation. 140 S. Ct. 2183 (2020). That
decision declared the CFPB’s structure unconstitutional because it vested core
components of the President’s Article II “executive Power” (including “the power
to seek daunting monetary penalties against private parties on behalf of the United
States in federal court—a quintessentially executive power”) in an independent
director whom the President could not remove from office at will. Jd. at 2200, 2204
(citing U.S. Const. Act. II).

Section 5552(a)’s delegation of the President’s executive Power to State
Attorneys General (“AGs”) suffers from precisely the same constitutional defect.
Just as the CFPA delegated the President’s executive Power to enforce federal law
to the CFPB’s director, § 5552(a) grants State AGs this same executive Power “to
enforce” federal law. 12 U.S.C. § 5552(a). Just as the President could not remove
the CFPB’s director at will, the President cannot remove a State AG at will (nor,
given basic principles of federalism, could he do so even for cause). And just as
Congress cannot lawfully evade Article II by transferring the President’s executive

Power to an independent federal law enforcement official, it assuredly can’t do so
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 9 of 29

by transferring that same executive Power to sovereign state law enforcement
officials—who are even further removed from Presidential oversight. Article IT thus
forecloses Pennsylvania’s attempt “to bring federal civil enforcement actions in
order to enforce the [CFPA],” Compl. 4 6, and Navient is entitled to judgment on
Counts II, V, VII, and IX.

Finally, Navient is entitled to judgment on Counts I, IV, and V because the
Complaint admits the challenged conduct ceased years ago and offers no well-
pleaded factual allegations that the challenged conduct is likely to recur. While a
federal court’s power to enter prospective relief does not necessarily evaporate
whenever the challenged conduct ceases, the Supreme Court long ago made clear
that “the moving party [still] must satisfy the court that relief is needed. The
necessary determination is that there exists some cognizable danger of recurrent
violation, something more than the mere possibility which serves to keep the case
alive.” United States v. W.T. Grant Co., 345 U.S. 629, 633 (1953). Both the CFPA
and Pennsylvania’s CPL are consistent with this Article III limitation on the judicial
power: Each requires the plaintiff to establish an ongoing need for relief. But again,
the Complaint contains no well-pleaded allegations that the conduct challenged in
these counts is likely to recur and indeed, its only allegations establish that it cannot

recur. Navient therefore is entitled to judgment on Counts I, IV, and V.
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 10 of 29

STANDARD OF REVIEW

The only “difference between [Rule 12(b)(6) and Rule 12(c) motions] is
procedural—a motion for judgment on the pleadings is filed after the pleadings are
closed, and a motion to dismiss is filed in lieu of an answer.” Behar v. Pa. DOT,
791 F. Supp. 2d 383, 403 (M.D. Pa. 2011). Accordingly, “[a] motion for judgment
on the pleadings based on the defense that the plaintiff has failed to state a claim is
analyzed under the same standards that apply to a Rule 12(b)(6) motion.” Revell v.
Port Auth. of N.Y. & N.J., 598 F.3d 128, 134 (3d Cir. 2010). To survive Rule 12(c),
the Complaint “must contain sufficient factual matter, accepted as true, to state a
claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id.

ARGUMENT

I. The “Allegation-by-Allegation” Review Required By The Third Circuit
Demonstrates That Portions Of Counts II and IV Are Preempted By
Federal Law.

The Third Circuit’s recent decision in this case makes clear that federal law
expressly preempts portions of Counts II and IV. Though Navient does not believe
the Third Circuit’s interpretation of 20 U.S.C. § 1098g went far enough and fully
reserves its right to continue advocating for broader federal preemption in post-
judgment appellate proceedings, even the appellate court’s more-limited view of

§ 1098¢ makes clear that Pennsylvania cannot maintain the freestanding non-
5
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 11 of 29

disclosure claims pleaded in J] 177(b), 184(b), and 184(c). As the Third Circuit
explained, § 10982 expressly preempts any claim that is not tied to a provable
affirmative misrepresentation: “Section 1098g does not expressly preempt claims fo
the extent they are alleging affirmative misrepresentations rather than failures of
disclosure.” 967 F.3d at 290 (emphasis added); see also id. at 291 (“To the extent
[the Complaint’s] allegations hold Navient accountable for its affirmative
misconduct, they are not preempted. The Commonwealth cannot fault Navient for
failing to provide consumers with more information about IDR plans or
recertification, but it can fault Navient for providing misinformation.”).

The stand-alone claims pleaded in §{ 177(b), 184(b), and 184(c) fall squarely
on the non-disclosure side of the Third Circuit’s line between permissible
“affirmative misrepresentation” claims and preempted “non-disclosure” claims.
Start with ] 177(b), which claims Navient violated the CPL simply because “[iJn
phone calls, [it allegedly] failed to meaningfully disclose to borrowers struggling to
make their payments that the federal government offers IDR plans to help borrowers
avoid default.” That is a pure non-disclosure claim: It would impose liability simply
because Navient allegedly failed to make a disclosure about IDR—not because
Navient allegedly provided false information to borrowers. In this critical respect,
Paragraph 177(b) thus differs from § 177(c), which does allege a possible affirmative

misrepresentation: Unlike § 177(b), §177(c) seeks to impose liability because
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 12 of 29

Navient allegedly affirmatively “[m]isrepresented that Defendants would ‘work
with’ borrowers struggling to pay their loans, ‘help [borrowers] make the right
decision for [their] situation’; and ‘help [borrowers] by identifying options and
solutions, so [borrowers] can make the right decision for [their] situation’ when, in
fact, Defendants in many instances did not do so.” Compl. § 177(c) (alteration in
original). That allegation is demonstrably false (as we explain below), but the key
point here is that—in stark contrast to § 177(b)—it at least ties Navient’s alleged
non-disclosure of information to an alleged affirmative misrepresentation.

That difference matters, and not just because the Third Circuit held that the
Commonwealth’s claims could proceed only “to the extent they are alleging
affirmative misrepresentations rather than failures of disclosure.” 967 F.3d at 290.
It directly impacts the type of proof needed to establish liability for the alleged CPL
violations: While a pure non-disclosure claim like § 177(b) arguably would require
proof only that Navient did not disclose IDR to a particular borrower, the
affirmative-misrepresentation claim pleaded in §177(c) instead requires
individualized proof that Navient affirmatively misrepresented something to a given
borrower—which turns on (1) the interpretation of the representations Navient
actually made to that borrower and (2) Navient’s subsequent conduct, including
communications, with respect to that particular borrower, rather than (3) the mere

fact of non-disclosure.
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 13 of 29

As the record demonstrates, with respect to the claim pleaded in § 177(c),
Navient did not remotely represent that it would disclose IDR to every single
borrower during every single telephone call regardless of the borrower’s
circumstances and irrespective of what the borrower told Navient. Instead, the
Company’s website (which is incorporated by reference in the Complaint, but
selectively quoted) represented that Navient “can help you find an option that fits
your budget, simplifies payment, and minimizes your total interest cost,” see Exh. A
at 2 (emphasis added), and “can help you by identifying options and solutions, so
you can make the right decision for your situation,” id. at 3 (emphasis added). Those
statements not only were (and are) entirely true, but Navient lived up to them: Its
website in fact provided borrowers with information about IDR both directly below
and right beside those statements, id. at 2-3, and there is not any allegation, anywhere
in the Complaint, that Navient subsequently refused (or otherwise was unable) to
help borrowers navigate those options when a given borrower asked Navient to do

1

so! The Third Circuit’s line between affirmative-misrepresentation and non-

 

1 This Court can consider materials referenced in the Complaint without

converting this motion to one for summary judgment. See, e.g., In re Rockefeller
Ctr. Props. Inc. Sec. Litig., 184 F.3d 280, 292 (3d Cir. 1999) (citing In re
Burlington Coat Factory Sec. Litig, 114 F.3d 1410, 1426 (d Cir. 1997); Shaw v.
Digital Equipment Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)).

8
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 14 of 29

disclosure claims entitles Navient to raise these defenses and put the Commonwealth
to its proof.

Indeed, that is precisely what other courts have held in addressing materially
indistinguishable claims. In New York v. Pennsylvania Higher Education Assistance
Agency [PHEAA], No. 19-cv-9155, 2020 WL 2097640 (S.D.N.Y. May 1, 2020), for
example, the Southern District of New York addressed similar claims such as: (1)
like | 177(c) here, that loan servicer PHEAA “‘[flalsely [held] itself out as a reliable
source of information and assistance to borrowers,’” id. at *15 (quoting PHEAA
Compl. J§ 350(e), 355(e), 359(e)), and (2) like §177(b) here, that “‘PHEAA
misrepresents the options available to borrowers by often failing to mention the
option to enter IDR.’” Jd. (quoting PHEAA Compl. § 287). Consistent with the
Third Circuit’s opinion, PHEAA ultimately held that (1) the former claim could
proceed because it was based on an alleged affirmative misrepresentation (Ze., that
PHEAA lied about its willingness to help borrowers), but that (2) the latter claim
was preempted because it was “premised on a failure to disclose certain information
[about IDR], rather than an affirmative misrepresentation, and would impose
additional disclosure requirements beyond those in the HEA.” Jd. Indeed, the
PHEAA Court expressly rejected New York’s attempt to conflate these distinct
theories of liability:

The affirmative representation that NYAG points to is that “PHEAA
voluntarily held itself out to borrowers as a source of reliable

9
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 15 of 29

information ‘to help ease that [financial] stress and find a solution that
works for you and your budget’ but, when borrowers sought help
pushed them into choosing forbearance rather than more beneficial IDR
plan.” But the affirmative representation, that PHEAA held itself out
as a reliable source of information, does not relate to an affirmative
misrepresentation about repayment options. Rather, it suggests, maybe
that PHEAA’s representation that it is a reliable source of information
is incorrect, the basis of another aspect of the NYAG’s state law claims
(that PHEAA “[flalsely [held] itself out as a reliable source of
information and assistance to borrowers”).

Id. (internal citations omitted). Informed by the Third Circuit’s recent decision, this
Court should draw the same distinction PHEAA did between permissible affirmative
misrepresentation claims and prohibited non-disclosure claims.

The claims pleaded in J 184(b) and (c) run even further afield. Unlike the
IDR disclosure claims—which at least are tied to an alleged affirmative
misrepresentation in their § 177(c) form (though not their freestanding {[ 177(b)
form)—these two claims do not implicate an affirmative misrepresentation at all.
Instead, they hinge purely on alleged non-disclosures regarding (1) every possible
consequence of failing to recertify and (2) the contents of Navient’s IDR
recertification notices. See Compl. § 184(b) (alleging Navient violated the CPL
because it did not disclose every “consequence a borrower will face in failing to
submit a timely [IDR] plan recertification”); id. § 184(c) (alleging Navient violated
the CPL simply because its email communications regarding renewal “included no
information about the purpose or contents of the notice in the subject line or body of

the email”). Neither of these claims alleges the information Navient provided was

10
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 16 of 29

false in any way or that Navient otherwise promised to disclose the additional
information Pennsylvania now demands; instead, these claims are based exclusively
on the alleged fact of non-disclosure and therefore are preempted. See 967 F.3d at
291 (“The Commonwealth cannot fault Navient for failing to provide consumers
with more information about IDR plans or recertification, but it can fault Navient
for providing misinformation.”) (emphasis added).

II. Navient Is Entitled To Judgment On Counts II, V, VU, and IX Because

12 U.S.C. § 5552(a)’s Purported Delegation Of Executive Power To State
Attorneys General Is Unconstitutional.

Navient also is entitled to judgment on each of the Complaint’s federal CFPA
claims. See Compl. Counts III, V, VII, [X. Each of those claims arises under 12
U.S.C. § 5552(a), which purportedly authorizes “the attorney general ... of any State
... to enforce provisions of this title or regulations issued under [it].”. 12 U.S.C.
§ 5552(a) (emphasis added). But Seila Law now makes clear that any such
delegation of federal law enforcement authority to Presidentially unaccountable
State officials violates the Constitution. See 140 S. Ct. at 2200-04; see also U.S.
Const. Art II, § 1 (“The executive Power shall be vested in [the] President.”); id.

Art. II § 3 (“[The President] shall take Care that the Laws be faithfully executed.”).

11
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 17 of 29

Because the Commonwealth therefore has no lawful basis to enforce the CFPA,
Navient is entitled to judgment on Counts III, V, VII, and IX in their entirety.”

As Seila Law explained, Article II provides that “[t]he entire ‘executive
Power’ belongs to the President alone.” 140 S. Ct. at 2197 (emphasis added); id. at
2191 (“Under our Constitution, the ‘executive Power’—all of it—is ‘vested in a
President,’ who must ‘take Care that the Laws be faithfully executed.’”) (emphasis
added; quoting U.S. Const. Art. IT, §§ 1,3). While that does not bar the President
from enlisting subordinates to “help him discharge his constitutional responsibility”
to enforce federal law, United States v. Armstrong, 517 U.S. 456, 464 (1996), it does
mean that anyone who exercises the President’s executive Power “must remain
accountable to the President, whose authority they wield.” Seila Law, 140 S. Ct. at
2197. Accordingly, no delegation of executive Power is lawful unless the President
can remove the delegee charged with enforcing federal law, because “‘[w]ithout
such power, the President could not be held fully accountable for discharging his

own responsibilities; the buck would stop somewhere else.’” Jd. at 2191 (quoting

 

Navient previously argued that §5552(a) does not authorize the
Commonwealth’s “copycat claims,” but this Court and the Third Circuit rejected
Navient’s statutory arguments. While Navient respectfully disagrees with those
rulings and, if necessary, reserves its right to seek further review of the statutory
question in post-judgment appellate proceedings, the point here is that the Third
Circuit expressly deferred judgment on Navient’s constitutional arguments and
left Navient free to raise them now. 967 F.3d at 287 n.11 (“We ... do not address
[Navient’s] constitutional arguments at this stage.”’).

12
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 18 of 29

Free Enterprise Fund v. Public Company Accounting Oversight Bd., 561 U.S. 477,
513-14 (2010); alteration added).

Given those principles, Seila Law held that the CFPB’s structure was
unconstitutional to the extent it vested core Article II executive Power in an
independent director whom the President could not remove at will—including “the
power to seek daunting monetary penalties against private parties on behalf of the
United States in federal court—a quintessentially executive power,” id. at 2200, and
to “bring the coercive power of the state to bear on millions of private citizens and
businesses, imposing even billion-dollar penalties through administrative
adjudications and civil actions.” Jd. at 2200-01. Citing the Constitution’s text and
history, Seila Law held that the CFPA’s transfer of federal law enforcement authority
from the President to a Presidentially unaccountable independent actor was
unconstitutional: “[I]f any power whatsoever is in its nature Executive, it is the
power of appointing, overseeing, and controlling those who execute the laws.” Jd.
at 2197 (quoting James Madison, 1 Annals of Cong. 463 (1789)).

If Congress cannot circumvent Article II by vesting the CFPB’s independent
director with federal law enforcement authority, it cannot do so by vesting
independent State AGs with such authority. Yet that is precisely what Section
5552(a) does: It authorizes State AGs “to enforce” the CFPA, 12 U.S.C. § 5552(a)

(emphasis added), by “seek[ing] daunting monetary penalties against private parties

13
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 19 of 29

on behalf of the United States in federal court—a quintessentially executive power.”
Seila Law, 140 S. Ct. at 2200 (emphasis added). And just as the Constitution bars
Congress from transferring this “quintessentially executive power” to a CFPB
director whom the President cannot remove without cause, it assuredly bars
Congress from vesting such power in State AGs—whom the President cannot
remove even for cause, because “each State is a sovereign entity in our federal
system.” Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 54 (1996).

Indeed, § 5552(a)’s trans-sovereign delegation of executive Power renders §
5552(a) even more unconstitutional than § 5491(c)’s for-cause limitation on the
President’s ability to remove the CFPB’s director. Whether or not the President
could remove the CFPB’s director at will, the CFPB’s exercise of “quintessentially
executive power” at least remained subject to some direct federal supervision: The
CFPA requires the CFPB to submit to regular congressional and presidential
oversight, 12 U.S.C. § 5496(a)-(b), and to be audited annually by the Comptroller
General, id. § 5496a(b), though even those features were not enough to legitimate
the CFPA’s vesting of federal law enforcement authority in an independent director.

Section 5552(a), however, lacks even those modest safeguards: It allows
federal law to be “enforce[d]” by sovereign State actors, who are not directly
accountable to the federal government at all. And if it is unconstitutional to transfer

this “quintessentially executive power” to an official that the President can remove

14
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 20 of 29

for cause and otherwise remains subject to direct federal oversight, it is patently
unconstitutional to vest this power in State officials who cannot be removed even
for cause and otherwise are immune from direct federal oversight. Upholding
section 5552(a)’s transfer of “executive Power” to State AGs thus would blast a
gaping hole in Article II, by opening the floodgates for Congress to effectively
prevent the President from supervising the execution of federal law simply by
delegating federal law enforcement authority to the States. Seila Law makes clear
that such a scheme is anathema to our constitutional structure, and because the
Complaint’s CFPA claims each arise under § 5552(a)’s unconstitutional transfer of
“quintessentially executive power” from the President to Presidentially
unaccountable State officials, Navient is entitled to judgment on Counts III, V, VU,
and IX.

Ill. Navient Is Entitled To Judgment On Counts I, IV, and V Because The

Pleadings Concede The Challenged Conduct Ceased Years Ago And
Admit There Is No Likelihood Of Recurrence.

This Court previously recognized that (1) “by the plain language of the CPL,
the Commonwealth must adequately plead a claim for injunctive relief to maintain
a claim under the CPL and to recover civil penalties for violations of the CPL,” Dkt.
70 at 13, and (2) the Complaint’s basis for seeking injunctive relief at best is dubious
because (a) “all the relevant allegations [regarding Navient’s loan-origination

activities] relate to past misconduct,” id., and (b) “the only prospective allegations

15
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 21 of 29

are conclusory statements” devoid of well-pleaded factual support, id. Indeed, the
Complaint admits the challenged loan-origination conduct cannot recur because of
structural changes in the student lending market and new federal regulations that
postdate the Complaint’s allegations (and with which Navient admittedly has
complied). Compl. § 50 (“After 2007, new regulations were imposed on preferred
lending due to the many known and unmanaged conflicts of interest of the financial
aid offices.”); see also Higher Education Opportunity Act, Pub. L. No. 110-315,
§ 493, 122 Stat. 3078, 3315 (Aug. 14, 2008) (amending the HEA to prohibit “any
offer of funds to be used for private education loans ... in exchange for ... providing
the lender with ... a preferred lender arrangement”) (codified at 20 U.S.C. §
1094(e)(5)); 34 C.F.R. § 601.21(c)(5) (same). Indeed, the Complaint admits the
FFELP program at the heart of its origination allegations ended in 2010. Compl.
32.

Those findings apply equally to Count IV’s IDR recertification claims. Here,
too, the allegations relate solely to past misconduct; lack any well-pleaded
allegations of prospective misconduct necessitating injunctive relief; and concede
the challenged conduct cannot recur due to federal regulatory changes with which
Navient admittedly has complied. See, e.g., Compl. ff 135-38, 146, 184(a)-(c)
(alleging that Navient’s “pre-December 2012” notices did not inform borrowers

exactly when to recertify and “failed to advise borrowers of the likely consequences

16
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 22 of 29

of submitting incorrect or incomplete information,” but conceding that “Defendants
[have] made several enhancements to their email” that remediated the alleged
defects); see also ED, Federal Perkins Loan Program, Federal Family Education
Loan Program, and William D. Ford Federal Direct Loan Program, 77 Fed. Reg.
66,088, 66,108 (Nov. 1, 2012) (describing the new regulations with which Navient
admittedly has complied); 34 C.F.R. § 682.215(e)(3)() (same).

Given the Complaint’s admissions that Navient has not engaged in the
challenged conduct for years because it cannot do so given (1) changed
circumstances in the student loan marketplace and (2) new regulations that Navient
admittedly has followed, Navient is entitled to judgment. While it generally is the
case that a “court’s power to grant injunctive relief survives discontinuance of the
illegal conduct,” that is true only to the extent the plaintiff can justify the exercise of
such authority with well-pleaded allegations of prospective misconduct warranting
prospective relief: “[T]he moving party [still] must satisfy the court that relief is
needed. The necessary determination is that there exists some cognizable danger of
recurrent violation, something more than the mere possibility which serves to keep
the case alive.” W.T. Grant, 345 U.S. at 633 (citations and quotations omitted).

Consistent with those well-established limitations on this Court’s Article III
power, the CPL’s plain language authorizes suit only where the Commonwealth

adequately pleads that a defendant presently “is using or is about to use any

17
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 23 of 29

[prohibited] method, act or practice.” 73 Pa. Cons. Stat. § 201-4 (1978) (emphasis
added). So does the CFPA, which likewise requires a live controversy over ongoing
conduct by authorizing “a civil action [only] ‘to prevent a covered person or service
provider from committing or engaging in an unfair, deceptive, or abusive act or
practice under Federal law,’ 12 U.S.C. § 5531(a).” CFPB v. Navient Corp., No.
3:17-CV-101, 2017 WL 3380530, at *5 (M.D. Pa. Aug. 4, 2017) (emphasis added).
Whether viewed through the lens of this Court’s authority under Article HI or as a
matter of statutory interpretation under the CPL or the CFPA, this Court lacks
authority to grant any relief under Counts I, IV, and V given the absence of any well-
pleaded allegations that the challenged conduct is likely to recur and, thus, that
prospective relief is needed.

Navient recognizes that this Court previously allowed the Commonwealth’s
state-law claims to proceed based on its interpretation of a non-controlling
Pennsylvania Commonwealth Court decision which (like W.T. Grant) held in part
that “cessation of the offending conduct does not, in and of itself, bar a claim for
injunctive relief.” Dkt. 47 at 49 (quoting Pennsylvania v. TAP Pharm. Products,
Inc., 36 A.3d 1997, 1238-43 (Pa. Commw. Ct. 2011); emphasis added here). But as
this Court later recognized, see Dkt. 70 at 15-16, its initial interpretation of
Pennsylvania law is doubtful. First, even TAP made clear that a court facing claims

for injunctive relief under the CPL still “should consider whether the offending

18
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 24 of 29

conduct is likely to reoccur absent the grant of an injunction.” TAP, 36 A.3d at 1242
(emphasis added); see also id. at 1238. Second, TAP recognized that the CPL “is
modeled” on the Federal Trade Commission Act (“FTCA”), id. at 1241-42, and the
Third Circuit now decisively has held that the FTCA’s plain language
unambiguously bars claims based on “showing a violation in the distant past and a
vague and generalized likelihood of recurrent conduct. Instead, ‘is’ or ‘is about to
violate’ means what it says—the FTC must make a showing that a defendant is
violating or is about to violate the law.” FTC v. Shire Viropharma, Inc., 917 F.3d
147, 159 (3d Cir. 2019).

This Court did not have the benefit of Shire’s interpretation of the CPL’s
predicate statute when it rendered its original decision, and has acknowledged that
its opinion cannot be squared with Shire’s interpretation of the FTCA. Dkt. 70 at 15
(“[T]he Circuit reached a different conclusion than this Court in analyzing a similar
statute under similar factual circumstances.”). There is no reason to think the Third
Circuit would reach a different conclusion in post-judgment proceedings from an
adverse verdict in this case. Nor is there any reason to think that, were it to consider
this issue in the first instance, the Pennsylvania Supreme Court would reject the
Third Circuit’s plain-language analysis or construe a statute that, in relevant part,
parallels the FTCA to mean something entirely different. Instead, the Pennsylvania

Supreme Court applies the same interpretive rules that prompted the Third Circuit’s

19
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 25 of 29

holding in Shire. See, e.g., Crown Castle NG East LLC v. Pa. PUC,___—AB3d __,
2020 WL 4152006, *6 (Pa. July 21, 2020) (“The best indication of legislative intent
is the plain language of the statute. In ascertaining the plain meaning, we consider
the statutory language in context and give words and phrases their common and
approved usage. When statutory language is clear and unambiguous, courts must
give effect to the words of the statute and must not disregard the text to implement
its objective.”) (citations and quotations omitted); see also 1 Pa. Const. Stat.
§ 1921(b), (c)(5) (1972) (directing courts to apply the plain meaning of statutes and,
where the meaning is not clear, to consider the interpretation of “other statutes upon
the same or similar subjects,” like the FTCA here).

Finally, law-of-the-case principles are no bar to properly resolving this issue
now, before the parties waste millions of dollars and years of discovery (including
burdensome third-party discovery), motions practice, and possible trial time on
claims the Third Circuit assuredly will reject in light of Shire. “[I]nterlocutory
orders remain open to trial court reconsideration, and do not constitute the law of the
case.” United States ex rel. Petratos v. Genentech Inc., 855 F.3d 481, 493 (3d Cir.
2017) (internal quotation and alteration omitted); see also id. (“The law of the case
doctrine ... ‘does not limit the power of trial judges to reconsider their [own] prior
decisions.’”) (quoting Williams v. Runyon, 130 F.3d 568, 573 (3d Cir. 1997)

(alteration in original)). Indeed, it would be particularly strange to apply law-of-the-

20
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 26 of 29

case principles here because no party has relied on this Court’s prior construction of
the CPL: This case has been stayed ever since the Court certified its decision for
interlocutory review. See Dkt. 75 (stay order). Given the Third Circuit’s intervening
decision in Shire; TAP’s recognition that, consistent with § 201-4’s plain language,
courts must evaluate “whether the offending conduct is likely to reoccur absent the
grant of an injunction,” TAP, 36 A.3d at 1242; well-established U.S. Supreme Court
precedent regarding constraints on the power of federal courts to grant injunctive
relief, W.T. Grant, 345 U.S. at 633; and the Complaint’s lack of any well-pleaded
allegations that recurrence of the challenged conduct is probable, Navient is entitled
to judgment on Counts I, IV, and V.

CONCLUSION

For the foregoing reasons, this Court should enter judgment for Navient on
Counts I, Il, IV, V, VIL, and IX in their entirety and the above-referenced portions

of Count II.

Dated: September 18, 2020 Respectfully submitted,

By: /s/ Daniel T. Brier

Daniel T. Brier (PA 52348)
Myers Brier & Kelly, LLP
425 Spruce Street, Suite 200

Scranton, PA 18503
dbrier@mbklaw.com
Tel: 570-342-6100
Fax: 570-342-6147

 

21
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 27 of 29

22

Jennifer Levy (DC 46192 D
Patrick Brown (DC 1033415)
KIRKLAND x ELLIS LLP
1301 Pennsylvania Ave., NW
Washington, DC 20004

Tel: 202-389-5000

Fax: 202-389-5200

Michael Shums

HYMAN, PHELPS &
MCNAMARA, P.C.

700 Thirteenth St. NW, Suite 1200
Washington, DC 20005

Tel: 203-737-5600

Fax: 202-737-9329

Counsel for Defendants
Navient Corporation and
Navient Solutions, LLC
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 28 of 29

CERTIFICATE OF COMPLIANCE
WITH LOCAL RULE 7.8(b)(3)

I, Daniel T. Brier, hereby certify that the foregoing Memorandum of Law in
Support of Defendants’ Motion for Judgment on the Pleadings is in compliance with
Local Rule 7.8(b)(3). The brief contains 4991 words as computed by Microsoft
Office Word.

/s/ Daniel T. Brier

Date: September 18, 2020
Case 3:17-cv-01814-RDM Document 90 Filed 09/18/20 Page 29 of 29

CERTIFICATE OF SERVICE
I, Daniel T. Brier, hereby certify that, on September 18, 2020, I filed the
foregoing document with the Clerk of the Court via the CM/ECF system, which will
send notification of such filing to all counsel of record who are deemed to have

consented to electronic service.

/s/ Daniel T. Brier
Daniel T. Brier
